The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on May 21, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: May 21, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                            )            Chapter 7
                                                      )
    EDWARD J. BURANT & LAURA                          )            Case No. 17-17264
    M. BURANT,                                        )
         Debtors.                                     )            Judge Arthur I. Harris
                                                      )
                                                      )
    BTS TRUCK LEASING, LLC,                           )            Adversary Proceeding
         Plaintiff.                                   )            No. 18-1030
                                                      )
    v.                                                )
                                                      )
    EDWARD J. BURANT,                                 )
       Defendant.                                     )

                                MEMORANDUM OF OPINION 1

             In this adversary proceeding, plaintiff-creditor BTS Truck Leasing, LLC

seeks a determination that two state court judgments entered against the

defendant-debtor, Edward J. Burant, are nondischargeable under 11 U.S.C.


1
    This Opinion is not intended for official publication.



18-01030-aih         Doc 79    FILED 05/21/19         ENTERED 05/21/19 10:16:53               Page 1 of 24
§ 523(a). Following a trial, the Court took the matter under advisement. For the

reasons that follow, the Court finds that the $66,000 judgment dated

February 23, 2017, is nondischargeable, while the $1,443.75 judgment dated

June 29, 2017, is dischargeable.

                                   JURISDICTION

      The Court has jurisdiction over this action. A determination as to the

dischargeability of a particular debt is a core proceeding under 28 U.S.C.

§ 157(b)(2)(I). This Court has jurisdiction over core proceedings pursuant to

28 U.S.C. § 157(a) and 1334 and Local General Order No. 2012-7, entered by the

United States District Court for the Northern District of Ohio.

                            PROCEDURAL HISTORY

      On December 11, 2017, the debtor and his wife, Laura M. Burant, filed a

joint petition for relief under Chapter 7 of the Bankruptcy Code

(Case No. 17-17264, Docket No. 1). On July 11, 2018, both debtors received a

discharge under Chapter 7 (Case No. 17-17264, Docket No. 45).

      On March 19, 2018, the creditor filed this adversary proceeding, alleging

that the debtors entered into a settlement agreement during a state court proceeding

under false pretenses, making the financial obligations under the agreement and

resulting judgment nondischargeable under 11 U.S.C. § 523(a)(2)

                                         2




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53     Page 2 of 24
(Adv. Pro. Docket No. 1). The creditor also seeks a nondischargeability

determination regarding $1,443.75 in attorney’s fees and costs that the state court

imposed for debtor Edward J. Burant’s repeated failure to attend a debtor’s

examination. Id.

      On February 1, 2019, the Court dismissed codebtor Laura M. Burant

because she was not a party to the state court judgments that form the basis of the

creditor’s nondischargeability claim (Adv. Pro. Docket No. 52). On

February 1, 2019, the Court also denied the creditor’s motion for summary

judgment, noting that questions of material fact exist as to a number of elements

needed to establish nondischargeability under § 523(a)(2)(A) and citing Rembert v.

AT&T Universal (In re Rembert), 141 F.3d 277 (6th Cir. 1998), and Archer v.

Warner, 123 S. Ct. 1462 (2003) (Adv. Pro. Docket No. 51).

      A trial was held on April 2, 2019. The Court heard testimony from Kevin

Speight, the creditor’s chief financial officer; the debtor; and Albert Tomechko, the

debtor’s uncle. Subject to redaction under Bankruptcy Rule 9037, the Court

admitted the creditor’s exhibits 10 and 12 without objection and exhibits 1, 3-6,

and 11 over the debtor’s objections. This memorandum constitutes the Court’s

findings of fact and conclusions of law as required by Rule 7052 of the Federal

Rules of Bankruptcy Procedure.

                                         3




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53      Page 3 of 24
                               FINDINGS OF FACT

      The findings of fact contained in this memorandum of opinion reflect the

Court’s weighing of the evidence, including credibility of the witnesses. “In doing

so, the court considered the witnesses’ demeanor, the substance of the testimony,

and the context in which the statements were made, recognizing that a transcript

does not convey tone, attitude, body language, or nuance of expression.”

In re Parrish, 326 B.R. 708, 711 (Bankr. N.D. Ohio 2005). Even if not specifically

mentioned in this decision, the Court considered the testimony of all the trial

witnesses and all the exhibits admitted into evidence. Unless otherwise indicated,

the following facts were established at trial by a preponderance of the evidence or

were stipulated to by the parties.

      The parties submitted the following stipulations:

1. Co-Debtors, husband and wife, Edward Burant and Laura Burant, filed their
voluntary petition for Chapter 7 bankruptcy on or about December 11, 2017.

2. Plaintiff, BTS Trucking, brought the herein adversary proceeding on or about
March 19, 2018, naming both co-Debtors, husband and wife, Edward Burant and
Laura Burant, as Defendants.

3. Co-Debtor, Laura Burant, was dismissed as a party on or about Feb. 3, 2019.
The sole remaining Defendant is Edward Burant.

4. Plaintiff’s Adversary complaint stems from a Stark County Common Pleas
Court case, to wit, BTS Truck Leasing, LLC. et al, v GEL Logistics, Inc., et al,
Stark County case no. 2015 CV 02164.

                                          4




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53      Page 4 of 24
5. Defendant, Edward Burant, entered into a settlement agreement with BTS Truck
Leasing, pursuant to said Stark County case, on or about Jan. 13, 2017.

6. Plaintiff argues that the debt arising from the said Settlement and Release should
be excepted from Discharge under 11 USC §523(a)(2). Defendant denies any
fraud, fraudulent intent, insolvency, or any other basis upon which the debt could
or should be excepted from discharge, and argues that Plaintiff’s claims should be
denied and a verdict held in Defendant’s favor, ordering that the subject debt is, in
fact, dischargeable in his Chapter 7 bankruptcy proceeding.

(Adv. Pro. Docket No. 58).

      On August 18, 2014, and April 17, 2015, the creditor and GEL Logistics,

Inc. (“GEL Logistics”) entered into lease agreements. Pursuant to the lease

agreements, GEL Logistics leased four 2015 Mack Chassis trucks from the

creditor. The lease agreements included termination clauses, which provided that

in the event of default, the creditor was entitled to repossess the trucks and pursue

legal remedies. The clauses also provided that GEL Logistics would be liable to

the creditor “for the costs, thereof, including reasonable attorneys’ fees.”

      After GEL Logistics missed payments under the lease agreements, both the

debtor, who was president of GEL Logistics, and Loren Lutes, who was an

employee of GEL Logistics, provided unconditional and continuing personal

guarantees for the performance of GEL Logistics under the lease agreements.

After GEL Logistics missed more payments, the creditor took action under the




                                           5




18-01030-aih   Doc 79   FILED 05/21/19     ENTERED 05/21/19 10:16:53      Page 5 of 24
termination clause of the lease agreements. On September 3, 2015, the creditor

gave notice of default and shortly thereafter repossessed the trucks.

      On October 16, 2015, the creditor filed a complaint in the Stark County

Court of Common Pleas, alleging breach of the lease agreements and personal

liability by the debtor and Loren Lutes under the terms of their guarantees. In the

complaint, the creditor alleged damages in the amount of $50,150.15, exclusive of

“late fees and interest” and “all costs of collection and available recourse under the

leases including reasonable attorney’s fees and costs.”

      In October of 2016, counsel for the parties advised the state court that a

settlement was imminent. When no signed agreement was forthcoming, the

creditor filed a motion to enforce the unsigned settlement agreement. The state

court held a hearing on the motion to enforce the settlement agreement on

December 15, 2016. In an order dated January 11, 2017, the state court granted the

creditor’s motion, finding that the parties had reached a meeting of the minds as to

a $30,000 upfront payment and additional payments of $4,000 per month for nine

months for a total of $66,000, plus a confession of judgment for any outstanding

amount. In exchange, the creditor agreed to dismiss all of its state court claims

with prejudice. Given the passage of time, the state court ordered the payment

schedule to be modified so that the $30,000 payment would be due within seven

                                          6




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 6 of 24
days of the execution of the settlement agreement and the first monthly payment

would be due on March 1, 2017.

      On or about January 13, 2017, the creditor entered into the signed settlement

agreement with the debtor and GEL Logistics consistent with the state court’s

order dated January 11, 2017. The debtor also executed a cognovit promissory note

securing the obligation set forth in the settlement agreement. The note included a

confession of judgment for any outstanding amount, in which the debtor waived

service of process, permitted the creditor to obtain a judgment “for the amount then

appearing due, together with costs of suit, reasonable attorneys’ fees and costs, and

interest,” and waived “all right of trial, appeal, and stay of execution.”

      When the debtor failed to pay any money after signing the settlement

agreement, the creditor obtained a state court judgment on February 23, 2017,

pursuant to the terms of the cognovit promissory note and confession of judgment.

The judgment awarded the creditor “the principal amount of $66,000, together with

costs of suit, reasonable attorney costs and fees and interest as provided

thereunder.” On February 23, 2017, the creditor and the debtor also entered into an

agreed order dismissing the state court case with prejudice.

      After the debtor repeatedly failed to appear for a debtor’s examination, the

creditor obtained another judgment on June 29, 2017. Pursuant to this judgment,

                                           7




18-01030-aih   Doc 79    FILED 05/21/19    ENTERED 05/21/19 10:16:53         Page 7 of 24
the state court awarded the creditor an additional $1,443.75 in attorney’s fees and

costs incurred while attempting to schedule and hold the debtor’s examination. On

December 11, 2017, the debtor and his wife filed a joint petition for relief under

Chapter 7 of the Bankruptcy Code.

                            CONCLUSIONS OF LAW

      The creditor asks the Court to determine that the debts owed to the creditor

pursuant to the settlement agreement and the state court judgments are

nondischargeable under 11 U.S.C. § 523(a). In seeking an exception to discharge,

a creditor bears the burden of proof by a preponderance of the evidence. See

In re Rembert, 141 F.3d at 281 (citing Grogan v. Garner, 498 U.S. 279, 291

(1991)). Discharge exceptions are to be strictly construed in favor of the debtor.

Id. (citing Mfrs. Hanover Trust v. Ward (In re Ward), 857 F.2d 1082, 1083

(6th Cir. 1988)). The Court will first address the dischargeability of the $66,000

judgment dated February 23, 2017, before addressing the dischargeability of the

$1,443.75 judgment dated June 29, 2017.

                             I. $66,000 JUDGMENT

      Section 523 of the Bankruptcy Code provides in pertinent part:

      (a) A discharge under section 727. . . of this title does not discharge an
      individual debtor from any debt –
            ....

                                          8




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 8 of 24
               (2) for money, property, services, or an extension, renewal, or
               refinancing of credit, to the extent obtained by –
                      (A) false pretenses, a false representation, or actual fraud, other
                      than a statement respecting the debtor’s or an insider’s
                      financial condition. . . .

11 U.S.C. § 523(a)(2)(A). To except a debt from discharge under § 523(a)(2)(A), a

creditor must prove the following elements: (1) the debtor obtained money through

a material misrepresentation that, at the time, the debtor knew was false or made

with gross recklessness as to its truth; (2) the debtor intended to deceive the

creditor; (3) the creditor justifiably relied on the false representation; and (4) its

reliance was the proximate cause of the loss. See In re Rembert, 141 F.3d at

280-81 (citing Longo v. McLaren (In re McLaren), 3 F.3d 958, 961 (6th Cir. 1993).

      The creditor must first prove that the debtor obtained “money, property,

services, or an extension, renewal, or refinancing of credit” through false pretenses,

a false representation, or actual fraud. The creditor must also prove that, at the

time, the debtor knew the representation was false or made with gross recklessness

as to its truth. A false representation has been defined as “an expressed

misrepresentation.” Wings & Rings, Inc. v. Hoover (In re Hoover), 232 B.R. 695,

700 (Bankr. S.D. Ohio 1999) (citing Hile v. Lewis (In re Lewis), 164 B.R. 588, 591

(Bankr. N.D. Ohio 1994)). Mere silence regarding a material fact may constitute a

false representation. Id. (citing In re Meadows, 213 B.R. 699, 702 (Bankr. S.D.

                                            9




18-01030-aih    Doc 79    FILED 05/21/19     ENTERED 05/21/19 10:16:53       Page 9 of 24
Ohio 1997)). False pretenses can involve “an implied representation or conduct

that is intended to create and foster a false impression.” Id. Actual fraud is a

broader concept defined as “any deceit, artifice, trick or design involving a direct

and active operation of mind, used to circumvent and cheat another—something

said, done or omitted with the design of perpetrating a cheat or deception.”

Coughlin Chevrolet, Inc. v. Thompson (In re Thompson), 458 B.R. 409, 421

(Bankr. S.D. Ohio 2011). Section 523(a)(2)(A) expressly excludes statements

respecting a debtor’s or insider’s financial condition, whether written or oral, as a

basis for nondischargeability. See Lamar, Archer & Cofrin, LLP v. Appling,

138 S. Ct. 1752, 1758-59 (2018).

      As the Sixth Circuit noted in In re Rembert, a debtor’s misrepresentation

about the debtor’s ability to pay is not actionable under § 523(a)(2)(A). Rather, it

is the debtor’s misrepresentation about the debtor’s intent to pay that gives rise to a

claim of nondischargeability. See 141 F.3d at 281. Whether a debtor possessed an

intent to defraud a creditor within the scope of § 523(a)(2)(A) is measured by a

subjective standard. Id. To prove intent, the creditor must show “actual or positive

fraud, not merely fraud implied by law,” meaning that the debtor must have acted

“maliciously and in bad faith.” Id. (quoting Anastas v. Am. Sav. Bank

(In re Anastas), 94 F.3d 1280, 1285-86 (9th Cir. 1996)). Thus, “the proper inquiry

                                          10




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 10 of 24
to determine a debtor’s fraudulent intent is whether the debtor subjectively

intended to repay the debt.” Id. A debtor’s subjective intent must be ascertained

by the totality of the circumstances. Id. at 282.

      The creditor must then prove that it justifiably relied on the false

representation. Justifiable reliance is a less demanding standard than reasonable

reliance. See Field v. Mans, 516 U.S. 59, 71 (1995) (explaining the difference

between justifiable reliance and reasonable reliance under the common law, citing

extensively the Restatement (Second) of Torts). A creditor may be justified in

relying on a representation even if “he might have ascertained the falsity of the

representation had he made an investigation.” Id. at 70. The creditor, however,

cannot turn a blind eye where a “patent” falsity could be determined by a “cursory

examination or investigation.” Id. at 71.

      Finally, the creditor must prove that the creditor’s reliance was the

proximate cause of the loss. For purposes of § 523(a)(2)(A), proximate cause may

be established by showing the conduct was a substantial factor in the loss, or that

the loss may be reasonably expected to follow. Liberty Savings Bank, FSB v.

McClintic (In re McClintic), 383 B.R. 689, 694 (Bankr. S.D. Ohio 2008).

      The settlement agreement at issue in this case constitutes an “extension,

renewal, or refinancing of credit” within the meaning of § 523(a)(2)(A). Before

                                            11




18-01030-aih   Doc 79   FILED 05/21/19      ENTERED 05/21/19 10:16:53        Page 11 of 24
the parties signed the agreement in January 2017, the creditor had an unliquidated

claim in state court with an unknown value, based on a personal guarantee for a

breach of contract by GEL Logistics. By signing the agreement, the creditor

entered into a new promise to forbear on its unpaid indebtedness, while the debtor

promised to pay a liquidated amount over a new, extended period of time. The

Sixth Circuit has concluded that a creditor’s promise to forebear from collection of

a debt constitutes an “extension of credit” under § 523(a). See Wolf v. Campbell

(In re Campbell), 159 F.3d 963, 966 (6th Cir. 1998).

      At trial, the creditor presented evidence that the debtor entered into the

settlement agreement on false pretenses, which the debtor knew were false at the

time of the agreement’s execution. In its order granting the creditor’s motion to

enforce the unsigned settlement agreement, the state court concluded that “[t]here

was a distinct and common intention communicated by each party to the other that

they intended to be bound by the agreement” even though the agreement had not

yet been signed. In reviewing the negotiations between the parties, the state court

found that it was the debtor who initially offered a $66,000 total payment and

$30,000 upfront payment on October 10, 2016. While the parties spent additional

time discussing the amount and timing of the other monthly payments, the $30,000

upfront payment was “not a disputed term.” Accordingly, the state court ordered

                                         12




18-01030-aih   Doc 79   FILED 05/21/19   ENTERED 05/21/19 10:16:53       Page 12 of 24
the parties to sign the agreement and modify the payment terms, with the $30,000

upfront payment due within seven days of execution and the first monthly payment

due on March 1, 2017. On or about January 13, 2017, the parties signed a revised

settlement agreement, payment schedule, and confession of judgment consistent

with the state court’s order.

      As noted in In re Rembert, for a misrepresentation to be actionable under

§ 523(a)(2)(A), the misrepresentation must be of the debtor’s intention to make the

payments, not his ability to make the payments. 141 F.3d at 281. The Sixth

Circuit decided In re Rembert within the context of a credit card transaction,

finding that “[t]he use of a credit card represents either an actual or implied intent

to repay the debt incurred.” Similarly, the execution of a settlement agreement

with an extended payment schedule shows an intent to repay according to the

agreement’s terms.

      At trial, the debtor testified that he did not have $30,000 at the time he

signed the settlement agreement on or around January 13, 2017. The debtor did,

however, testify that he had the ability to borrow money from his uncle or his

wife’s brother. The debtor’s uncle also testified credibly that he was ready,

willing, and able to loan the $30,000 if his nephew had asked him for the money.

On the other hand, the debtor chose not to borrow the money from his family and

                                          13




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 13 of 24
said that he instead wanted to grow a new business to pay the debt. The debtor

suggested that he signed the agreement hoping that he would find a way out, such

as by negotiating an additional extension of time to make the initial payment. But

then his wife became ill, and he decided not to make the payments.

      Although it is a close question, the Court finds that the creditor has

established the first two elements under § 523(a)(2)(A) and In re Rembert by a

preponderance of the evidence. In other words, the creditor has established that the

debtor intended to deceive the creditor when the debtor misrepresented his

intention to make the first payment within seven days after signing the settlement

agreement. Although the debtor offered a $30,000 upfront payment at the start of

settlement negotiations, the creditor has established by a preponderance of the

evidence that the debtor had no intention to pay this amount when an agreement

was reached in principle or three months later when the agreement was signed by

order of the state court. Given the short time between execution of the agreement

and the first payment’s due date, the Court discounts the debtor’s testimony that he

intended to make the payments by growing a new business. And although the

debtor testified that he had the ability to borrow the money from his family, the

debtor never requested such a loan. Had the debtor at least asked his uncle or

another family member for the $30,000, and then later changed his mind, it would

                                         14




18-01030-aih   Doc 79   FILED 05/21/19   ENTERED 05/21/19 10:16:53       Page 14 of 24
have been plausible that the debtor had an intention to repay at the time he entered

into the settlement agreement. But the record contains no evidence of any such

request. Rather, the totality of the circumstances supports the conclusion that the

debtor had no intention to pay the $30,000 when there was a meeting of the minds

in late 2016 or when the settlement agreement was later signed on or around

January 13, 2017.

      As for the third element under § 523(a)(2)(A) and In re Rembert, the Court

finds that the creditor has established by a preponderance of the evidence that the

creditor justifiably relied on the debtor’s misrepresentation of his intent to make

the first payment under the settlement agreement. In finding that this element has

been established, the Court emphasizes that the creditor was justified in relying on

the debtor’s representations that he intended to make the payment, not the debtor’s

ability to make the payment. The Court also emphasizes the distinction between

this third element and the fourth element—damages proximately caused by the

creditor’s reliance.

       As for the fourth element under § 523(a)(2)(A) and In re Rembert, the Court

also finds that the creditor has established by a preponderance of the evidence that

the creditor suffered damages proximately caused by the creditor’s reliance on the

debtor’s promise to make the $30,000 upfront payment and other payments. The

                                          15




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53      Page 15 of 24
Sixth Circuit has held that “a new extension of indebtedness is nondischargeable

even if the creditor is unable to show additional damages arising therefrom.”

In re Campbell, 159 F.3d at 964. In In re Campbell, the debtor sought to purchase

the creditors’ interests in a corporation. The debtor agreed to pay half of the

purchase price at closing and signed a promissory note for the remaining half.

When the debtor later defaulted, he sought a restructuring of the debt by presenting

false financial statements to the creditor about his company’s financial condition.

Consequently, the creditor negotiated new repayment terms and agreed to forebear

from collection.

      Acknowledging that the underlying debt was nonfraudulent and

dischargeable, the Sixth Circuit nevertheless concluded that the “fraudulently

obtained new promise to forbear” made the entire extension of credit

nondischargeable, “even though the creditor may in fact be no worse off

economically.” Id. at 964. The Sixth Circuit noted that “[t]o hold otherwise would

create a perverse incentive for insolvent debtors to lie to creditors to get them to

forbear collection of past due indebtedness and would remove the primary legal

incentive for fair dealing namely, nondischargeability in bankruptcy when a

contract is induced by fraud.” Id. at 967.




                                          16




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 16 of 24
      In the state court complaint filed in October of 2015, the creditor sought

approximately $50,000, plus the cost of repairing the repossessed vehicles, along

with costs and attorney’s fees. The creditor’s chief financial officer then testified

that the debtor owed approximately $84,000 at the time the settlement agreement

was signed, consisting of compensatory damages and additional interest, fees, and

costs. However, the creditor’s chief financial officer also conceded that he was not

involved in the state court litigation or the settlement negotiations and had no

personal knowledge of how much of the $84,000 was due to interest, repair costs,

or attorney’s fees. The Court acknowledges that the record contains little evidence

as to how the parties actually arrived at the $66,000 settlement figure, and it is not

clear what role, if any, the promise to make payments played in the decision to

accept a cognovit judgment of $66,000 as opposed to some other amount.

      However, the holding of the Sixth Circuit in Campbell is clear. Although the

creditor’s original breach of contract and personal guarantee claims would have

been dischargeable if the claims had proceeded to judgment, the debtor

fraudulently obtained a new promise by the creditor to forbear, albeit briefly, by

executing the settlement agreement that included an upfront payment of $30,000.

And although the creditor could not prove with any certainty that it was any worse

off economically by entering into the settlement agreement, the debtor’s fraudulent

                                          17




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 17 of 24
representation makes the entire $66,000 nondischargeable under § 523(a)(2)(A)

and In re Campbell.

      Presumably, the outcome would have been different had the debtor simply

agreed to a $66,000 money judgment or had the settlement agreement contained

additional language such as: “the debtor makes no representation that he will

actually make any of the payments as scheduled.” But because the debtor falsely

represented an intent to make an upfront payment of $30,000, his

misrepresentation makes the entire $66,000 judgment nondischargeable.

                             II. $1,443.75 JUDGMENT

      The creditor also asserts that a second judgment from June 29, 2017,

awarding $1,443.75 in attorney’s fees and costs is nondischargeable under § 523 of

the Bankruptcy Code. The state court determined that the creditor incurred the

additional attorney’s fees and costs due to the debtor’s repeated failure to attend a

debtor’s examination. Based on the creditor’s assertions in the adversary

complaint, the creditor appears to seek nondischargeability of the attorney’s fees

and costs under both § 523(a)(2) and § 523(a)(6). For the reasons that follow, the

Court finds that the creditor has not proven the elements of either subsection by a

preponderance of the evidence.




                                          18




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53      Page 18 of 24
      As previously indicated, a creditor must demonstrate that justifiable reliance

on the debtor’s fraud was the proximate cause of loss by the creditor to prove that a

debt is nondischargeable under § 523(a)(2). See In re Rembert, 141 F.3d at

280-81. In this proceeding, the creditor has failed to demonstrate that it incurred

the additional attorney’s fees and costs due to a false representation by the debtor.

At trial, the creditor did not present any evidence showing that the debtor made any

false statements during the scheduling of the debtor’s examination. Rather, the

attorney’s fees and costs were incurred as a result of the debtor’s repeated failure

to attend the examination. Thus, the Court finds that the creditor has not met the

elements of § 523(a)(2) for this debt.

      In its adversary complaint, the creditor also cites the language of the

dischargeability exception under § 523(a)(6), but does not specifically identify the

subsection. See Complaint at 4 (Docket No. 1) (“Pursuant to 11 U.S.C.

§ 523(a)(2), no discharge will be permitted for the willful and malicious injury by

the debtor to another entity or the property of any entity”) (emphasis added). The

creditor did not develop any argument related to this dischargeability exception in

its motion for summary judgment, in its trial brief, or during trial. While the

federal rules “do not countenance dismissal of a complaint for imperfect statement

of the legal theory supporting the claim asserted,” Johnson v. City of Shelby, Miss.,

                                          19




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53      Page 19 of 24
___U.S.___, 135 S. Ct. 346, 346 (2014), the evidence must nevertheless

demonstrate the elements of the claim for nondischargeability by a preponderance

of the evidence. For example, to establish its claim for nondischargeability under

§ 523(a)(6), the creditor must prove that the attorney’s fees and costs were the

result of willful and malicious injury by the debtor.

      Section 523(a)(6) provides in pertinent part:

      (a) A discharge under section 727. . . of this title does not discharge an
      individual debtor from any debt –
            ....
            (6) for willful and malicious injury by the debtor to another entity or
            to the property of another entity. . . .

11 U.S.C. § 523(a)(6). The scope of cognizable injuries under § 523(a)(6) is

“broad, and refers to an economic injury . . . just the same as a physical assault on

an individual[.]” In re Leist, 398 B.R. 595, 605 (Bankr. S.D. Ohio 2008). A

finding of willfulness requires “deliberate or intentional injury, not merely a

deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S.

57, 61 (1998) (emphasis in original). Merely negligent or reckless conduct is

insufficient to except a resulting debt from discharge. Kawaauhau, 523 U.S. at 62.

      Based upon the assertions in the creditor’s complaint and the exhibits

introduced at trial, the Court finds that the creditor has failed to establish by a

preponderance of the evidence that the $1443.75 in attorney’s fees and costs were

                                           20




18-01030-aih   Doc 79   FILED 05/21/19     ENTERED 05/21/19 10:16:53        Page 20 of 24
incurred as a result of willful and malicious injury by the debtor. The

June 29, 2017, judgment outlines the court’s reasoning for awarding the additional

attorney’s fees and costs. Besides failing to appear at several hearings earlier in

the case, the debtor repeatedly moved for continuances of a debtor’s examination

originally requested by the creditor on March 10, 2017. As the judgment indicates,

the state court granted two requests for continuance, but when the debtor requested

a third continuance three hours before the rescheduled examination, the state court

denied the request and scheduled a hearing on a creditor’s motion for the debtor to

show cause for repeatedly failing to appear. The debtor failed to appear at the

show cause hearing, but filed a motion for extension of time an hour after the

hearing time indicating that he “forgot” about the hearing. The state court denied

this extension and awarded the creditor $1,443.75 in attorney’s fees and costs.

      While the facts and circumstances of each case are unique, the Court notes

that the June 29, 2017, judgment is somewhat analogous to a pair of judgments for

attorney’s fees and costs at issue in an adversary proceeding decided by the

undersigned judge in Western Reserve Area Agency on Aging v. Mitchell,

Adv. Pro. No. 13-1222, 2014 WL 6633033 (Bankr. N.D. Ohio Nov. 21, 2014). In

that case, the Court found that one state court sanctions judgment against the

debtor for attorney’s fees and costs was nondischargeable under § 523(a)(6), while

                                          21




18-01030-aih   Doc 79   FILED 05/21/19    ENTERED 05/21/19 10:16:53       Page 21 of 24
a second state court sanctions judgment was dischargeable. In determining that the

debtor’s conduct leading to the first sanctions judgment was due to willful and

malicious conduct by the debtor under § 523(a)(6), the Court concluded that the

state court’s findings demonstrated a clear intent by the debtor to injure the

creditor. The state court noted repeated attempts by the debtor to waste the

creditor’s time and resources by refusing to cooperate with discovery requests,

failing to file the necessary pleadings, and pursuing a declaratory action “without

legal merit.” Id. at 17. Notably, the state court characterized the debtor’s actions

as “[those] of the proverbial bull in a china shop[:] reckless, willful, deliberate, and

unhalting.” Id. at 18. In contrast, the Court held that the second sanctions

judgment was dischargeable because the state court record was “comparatively

sparse” as to the nature of the debtor’s conduct and “did not address [the debtor’s]

state of mind during the process or expound upon her conduct[.]” Id. at 23-24.

      In its June 29, 2017, judgment against the current debtor, the state court did

indicate that the debtor had “a long history of non-compliance” with the state

court’s orders. The judgment noted that the debtor failed to appear at

court-ordered hearings at least three times before the creditor requested a debtor’s

examination on March 10, 2017. However, the Court finds that the creditor has

failed to show by a preponderance of the evidence that the specific actions by the

                                          22




18-01030-aih   Doc 79   FILED 05/21/19     ENTERED 05/21/19 10:16:53       Page 22 of 24
debtor regarding the debtor’s examination—namely, the debtor’s repeated requests

for continuances and failure to appear at a show cause hearing—caused “willful

and malicious injury” to the creditor under § 523(a)(6).

      In the Mitchell case, the state court indicated that the debtor’s repeated

refusals to cooperate during state court proceedings and blatant attempts to waste

the time and resources were “reckless, willful, deliberate and unhalting”. In turn,

this Court concluded that the debtor’s behavior met the “willful and malicious”

standard of § 523(a)(6). But here, the Court does not find that the debtor’s motions

for continuance demonstrate a willful and malicious intent to harm the creditor. To

the extent that the debtor “forgot” about a show cause hearing, which could

certainly be considered negligent or even reckless behavior, the Sixth Circuit has

concluded that “the lack of an excuse or justification for [a debtor’s] actions will

not alone make [a] debt nondischargeable under § 523(a)(6).” Markowitz v.

Campbell (In re Markowitz), 190 F.3d 455, 466 n.10 (6th Cir. 1999). Moreover,

even if the debtor knew about the show cause hearing and deliberately chose not to

attend, the Court still finds that the creditor has failed to establish by a

preponderance of the evidence that the debtor actually willed for harm to occur to

the creditor by failing to appear. See id. at 464 (quoting Kawaauhau, 523 U.S. at

61) (“nondischargeability takes a deliberate or intentional injury, not merely a

                                           23




18-01030-aih   Doc 79    FILED 05/21/19    ENTERED 05/21/19 10:16:53           Page 23 of 24
deliberate or intentional act that leads to injury”). Accordingly, the Court finds

that the June 29, 2017, judgment is dischargeable.

                                  CONCLUSION

      For the reasons stated above, the Court finds that the $66,000 judgment

dated February 23, 2017, is nondischargeable under § 523(a)(2)(A), while the

$1,443.75 judgment dated June 29, 2017, is dischargeable.

      IT IS SO ORDERED.




                                         24




18-01030-aih   Doc 79   FILED 05/21/19   ENTERED 05/21/19 10:16:53       Page 24 of 24
